Seeyers, J.
The Northwestern Masonic Aid Association is a corporation existing under and by virtue of the laws of the state of Illinois. “The particular business for which it was formed was to cause pecuniary aid to the widows, orphans, heirs and devisees of the deceased members of the association.” Robert Stephenson became a member of the *535association, and received a certificate of membership, which provided, in substance, that, if said Stephenson was a member of the association at his death, the association would pay four-fifths of twenty-five hundred dollars “to his wife Rachael,” and to his daughter, Mary Ann Denoon, one-fifth of the sum above stated.
The by-laws of the association formed a part of the contract of insurance, the material portion of which is as follows:
“Art. 4, Seo. 4. In all applications for membership, the aj>plicant shall designate to whom he desires benefits paid, and his certificate of membership shall be made in conformity therewith: Provided, that any member may change the name or names of the beneficiaries designated as aforesaid, upon application in writing to the secretary, stating to whom he desires such benefits paid; whereupon the secretary, upon the surrender of his old certificate, shall change upon the record the name of such beneficiary, and issue a new certificate accordingly, of the same number as the old one.”
Prior to his death, Robert Stephenson executed a will containing the following devise: “I bequeath to my sons, Thos. Stephenson, John F. Stephenson, and my daughter, Mary Ann Denoon, twenty-five hundred dollars, the proceeds of my life insurance, in equal shares;” and the plaintiffs insist that under the will they are entitled to all of the insurance; and the defendant to no part of it. Counsel for plaintiffs maintain that the interest of the defendant in the policy during the lifetime of her husband, because of the power reserved to change the beneficiary; was a mere expectancy, and that she had no vested interest therein. ~We do'not deem it essential to determine this question, because, if no change was made in the manner provided in the by-laws, which formed a part of the contract of insurance, then it cannot be successfully denied, we think, that the defendant was entitled to four-fifths of the insurance.
The contract between the association and Robert Stephenson was that the former should pay the insurance to the per*536sons named in the certificate of membership, unless he should change the name of the beneficiaries; and the manner in which this should be done formed a part of the contract of insurance. The contract required that application in writing should he made to the secretary, stating the name of the person or persons he desired to receive the insurance; whereupon the secretary, upon the surrender of the old certificate, was required to change upon the record of the association the name of the beneficiary, and issue a new certificate accordingly. Until the contemplated change was made on the hooks of the association, and a new certificate issued, the obligation to pay the beneficiary whose name appeared on the hooks of the association continued to exist.
At the time Nobert Stephenson died, the defendant was entitled to the insurance, as appeared by tlie books of tbe association. Therefore the association was bound to ¡Day the insurance to her, unless the designation by will of the plaintiffs as beneficiaries entitled them to the whole insurance.
Counsel for the plaintiffs insist that where a power is reserved, and no mode of executing it is provided, it may he executed by will. Possibly this is so; but, whether so or not, it will be conceded for the purpose of this case. One difficulty in the application of such a rule to this case is, that a mode of executing the reserved power is provided in the contract, and it is conceded that such a mode was not adopted. It was perfectly competent for the parties to contract as they did, and the mode of executing the reserved power provided in the contract cannot he regarded as an idle ceremony, because substantially a new contract was made upon its heinocomplied with, and thereby all donbt upon tbe part of tbe association as to who was the beneficiary was removed. Pecause such mode was not adopted in this case, creates the doubt we are called on to solve.
¥e therefore think the mode agreed upon in the contract, whereby tbe name of tbe beneficiary should be changed, was made a matter of substance, and should be complied with. *537The execution of a will, and therein naming the persons ns beneficiaries, is not such a compliance, because, at the time Robert Stephenson died, the defendant under the contract was entitled to the insurance. At that time she was the beneficiary, and her right at the death of Stephenson became vested. A will lias no effect upon the rights of any one until the death of the testator. It takes effect after his death. Prior to that time it is inoperative.
The following cases are to some extent, at least, in accord with the foregoing views. Van McClure v. Johnson, 56 Iowa, 620; Kentucky Masonic Mutual Life Insurance Company v. Miller's Administrator, 13 Bush, 489; Foster v. Gile, 50 Wis., 603. Supreme Council v. Priest, 46 Mich., 429, is distinguishable.
Affirmed.